DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination thereof applied in the prior rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are indefinite because it is not clear what applicant intends to claim.  The claimed first or second delay values render the claims indefinite since it is not clear what is being delayed by these values.  What are these delays for?  Additionally, the claimed first and second scans render the claims indefinite because the claim does not identify what is being scanned.  For these reasons, it is not clearly understood what is being accomplished by the claimed invention as presented.  
Claims 2-7, 9-14, 16-20 are rejected as having the same deficiencies as their corresponding parent claims.  
Claims 2, 9, 16, are indefinite because it is not clear what the hardware identifier identifies.  
The claims will be rejected as best interpreted by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovannini et al. [US 2021/0049119].
Claim 1, Giovannini et al. teaches a method comprising: obtaining, by a first memory subsystem of a plurality of memory subsystems [first and second memory die], a first delay value [claims 2 and 14, first read delay]; and performing, by the first memory subsystem, a first scan operation after a first time from a first event [first read] for the first memory subsystem [first read data from the first memory die], wherein the first time is based on the first delay value, and wherein a second memory subsystem [second memory die] of the plurality of memory subsystems performs a second scan operation [second read] based upon a second delay value that is different than the first delay value [second read delay].  
Claim 5, Giovannini et al. discloses the method of claim 1, wherein obtaining the first delay value comprises receiving, by the first memory subsystem, the first delay value from a host system [first data buffer command, Claims 2 and 14]
Claim 8 is rejected using the same rationale as Claim 1. 
Claims 12 and 19 are rejected using the same rationale as Claim 5.
Claim 15 is rejected using the same rationale as Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133